8 F.3d 819
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles E. MAYNARD, JR., Petitioner-Appellant,v.Patrick WHALEN, Respondent-Appellee.
No. 92-7035.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 28, 1993.Decided:  October 20, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.
Charles E. Maynard, Jr., Appellant Pro Se.
Dennis Edward Szybala, Assistant United States Attorney, for Appellee.
E.D.Va.
AFFIRMED
Before WILKINS and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Charles E. Maynard, Jr., appeals from the district court's orders refusing habeas corpus relief pursuant to 28 U.S.C.s 2241 (1988) and denying his motion for reconsideration.  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Maynard v. Whalen, No. CA-91-314-AM (E.D. Va.  Aug. 27 & Oct. 16, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED